Exhibit 10.1

 

[image_001.jpg] 

 

September 30, 2016

 

Mr. Jon Lubert JL Squared Group, LLC

2929 Arch Street, 13th Floor

Philadelphia, PA 19104

 

Dear Jon,

 

Reference is hereby made to that certain Promissory Note of JetPay Corporation
(the “Company”) payable to the order of Jonathan Lubert (“Lubert”) (the “Note”),
dated January 15, 2016, and amended April 8, 2016 and July 25, 2016. Capitalized
terms used herein but not defined herein shall have the meanings ascribed to
such terms in the Note. The Company and Lubert now desire to amend the Note in
accordance with the provisions of Section 6 of the Note.

 

   In consideration of the premises and mutual promises and covenants herein
contained and intending to be legally bound, the Company and Lubert hereby agree
as follows:

 

1.       Amendment of Section 2(a). The second sentence of Section 2(a) of the
Note is hereby amended by deleting such sentence in its entirety and replacing
it with the following: “This Note shall mature at the earlier to occur of the
following (the "Maturity Date"): (i) October 31, 2016 and (ii) an Event of
Default (as defined in Section 3) which has not been duly cured or waived.”

 

2.       Interest Payment. On the date hereof, the Company shall pay to Lubert
in cash all accrued and unpaid interest on the Note through the date hereof.

 

3.       Effect of Amendment. All other provisions of the Note remain unchanged
and in full force and effect.

 

[Signatures on following page]

 



 

 



 

[image_001.jpg] 

 





Please note your acceptance of the above by signing below as indicated.

 

  Very truly yours,           JETPAY CORPORATION       By: /s/ Peter Davidson  
Name:   Peter Davidson   Title:   Vice-Chairman

 



Acknowledged and agreed as of this 30th day of September, 2016:



 

/s/ Jonathan Lubert   Name:  Jonathan Lubert  

 

 

 

